              Case 2:20-cv-00118-BJR Document 29 Filed 05/20/20 Page 1 of 6



1
                                                         The Honorable BARBARA J. ROTHSTEIN
2

3

4

5

6

7
                             UNITED STATES DISTRICT COURT
8                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
9
      AMEENJOHN STANIKZY;
10                                                     NO. 2:20-cv-00118-BJR
                           Plaintiff,
11
                                                       PLAINTIFF’S NOTICE OF
12    v.                                               SUPPLEMENTAL AUTHORITY UNDER
                                                       LCR 7(n).
13
      PROGRESSIVE DIRECT INSURANCE
14    COMPANY,
15
                           Defendant.
16

17
            Plaintiff hereby submits under LCR 7(n) the ORDER DENYING DEFENDANT’S
18
     MOTION TO STAY PROCEEDINGS AND COMPEL APPRAISAL entered in Welsh v.
19

20   Hartford Prop. & Cas. Ins. Co. of Hartford, No. 20-2-05157-3 (Pierce County, Washington

21   Superior Court, May 15, 2020). A true and correct copy of this Order is attached as Exhibit
22
     “A” hereto.
23
            RESPECTFULLY SUBMITTED this 20th day of May 2020.
24
                                                 Law Offices of STEPHEN M. HANSEN, P.S.
25

26
                                                 _________________________________________
27                                               STEPHEN M. HANSEN, WSBA #15642
                                                 Of Attorneys for Plaintiff
28


     PLAINTIFF’S LCR 7(n) NOTICE - 1                                               Law Offices of
                                                                          STEPHEN M. HANSEN, P.S.
                                                                             1821 Dock Street, Suite 103
                                                                             Tacoma Washington 98402
                                                                         (253) 302-5955; (253) 301-1147 Fax
Case 2:20-cv-00118-BJR Document 29 Filed 05/20/20 Page 2 of 6




                           EXHIBIT A
Case 2:20-cv-00118-BJR Document 29 Filed 05/20/20 Page 3 of 6
Case 2:20-cv-00118-BJR Document 29 Filed 05/20/20 Page 4 of 6
Case 2:20-cv-00118-BJR Document 29 Filed 05/20/20 Page 5 of 6
Case 2:20-cv-00118-BJR Document 29 Filed 05/20/20 Page 6 of 6
